Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Status of Application
This Office Action is a response to Applicant’s communication (or preliminary’s amendment) filed on 09/18/2020. In virtue of this communication, claims 1-43 are currently presented in the instant application.

Priority
Acknowledgement is made of applicant’s claim for foreign priority under 35 U.S.C. 119(a)-(d). A certified copy of the priority documents received on 10/16/2020.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 12/17/2020 and 03/11/2021 in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is considered by the examiner.
If applicant is aware of any prior art or any other co-pending application not already of record, he/she is reminded of his/her duty under 37 CFR 1.97 to disclose the same. 

Drawings
The drawings submitted on 09/18/2020 are accepted as part of the formal application.


Claim Objections
Claims 15 and 19-21 objected to because of the following informalities: 


The recitation “The radiating element according to claim 14” in line 1 is confusing because claim 14 is cancelled. Appropriate correction is required.

Regarding claim 19,
The recitation “(Original)” in line 1 is confusing. Appropriate correction is required.

Regarding claim 20,
The recitation “(Original)” in line 1 is confusing. Appropriate correction is required.

Regarding claim 21,
The recitation “(Original)” in line 1 is confusing. Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 15 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.



	The recitation “the first length” in lines 2-3 is considered indefinite because it does not have an antecedent basis. Clarification is required.

Regarding claim 21,
The recitation “a second dielectric structure” in line 1 is considered vague because there is no “a first dielectric structure” in claim 1. Clarification is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 10-11, 13, 18-20, 22, 24, 27, 29 and 35-36 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng (US 9257741), hereinafter Cheng, in view of Jones et al (US 20140139387), hereinafter Jones.

Regarding claim 1,
Cheng discloses a radiating element (an antenna structure 350, Fig 3B), comprising:
a feed stalk (feeding points 111 and 112, Fig 3B);
a radiator (a dipole element 110, Fig 3B) that is fed by the feed stalk (by the feeding points 111 and 112);
a parasitic element (a closed-loop conductor 370, Fig 3B) that includes an electrically conductive structure that comprises a meandered electrically conductive path (a sixteen-side star shape, Fig 3B); and
a coupling capacitor (a distance D2, Fig 3B) that is formed between the electrically conductive structure and the radiator,

However, Cheng teaches each radiation conductor of the dipole 110 has a length substantially equal to 0.25 wavelength of the central operation frequency of the dipole element 110 (col 2, lines 39-43), and in some embodiments, the length of the closed-loop conductor 120 is substantially from 1.1 to 1.7 wavelength of the central operation frequency of the dipole antenna element 110 (col 3, lines 18-21). Therefore, it would have been obvious to a person of ordinary skill in the art to have a center frequency of an operating frequency band of the radiator is higher than a center frequency of a first operating frequency band of the parasitic element because a resonant loop antenna normally has a perimeter close to one wavelength at the operating frequency.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use a center frequency of an operating frequency band of a radiator being higher than a center frequency of a first operating frequency band of a parasitic element in Cheng, in order to enhance the total gain of the antenna structure.
Cheng as modified does not teach a feed stalk.
However, Jones teaches a radiating element (a dipole antenna structure, Fig 7), comprising:
a feed stalk (a crossed center feed 130, Fig 7);
a radiator (an extended dipole 120 comprising dipole arms 120A and 120B, Fig 7) that is fed by the feed stalk;
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use a feed stalk feeding a radiator in Cheng as modified, as taught by Jones, in order to provide an antenna structure which is optimized for high performance in capacity-sensitive data-driven systems.
[AltContent: arrow][AltContent: arrow][AltContent: textbox (H1)][AltContent: connector][AltContent: connector][AltContent: arrow][AltContent: arrow][AltContent: textbox (H2)][AltContent: connector][AltContent: textbox (Cheng (US 9257741))]
    PNG
    media_image1.png
    699
    595
    media_image1.png
    Greyscale

[AltContent: textbox (Dipole antenna structure)][AltContent: arrow][AltContent: textbox (Jones (US 20140139387))]
    PNG
    media_image2.png
    320
    709
    media_image2.png
    Greyscale


Regarding claim 2,
Cheng as modified in view of Jones discloses the claimed invention, as discussed in claim 1.
Cheng does not explicitly teach the operating frequency band of the radiator is more than twice the first operating frequency band of the parasitic element.
However, Cheng teaches each radiation conductor of the dipole 110 has a length substantially equal to 0.25 wavelength of the central operation frequency of the dipole element 110 (col 2, lines 39-43), and in some embodiments, the length of the closed-loop conductor 120 is substantially from 1.1 to 1.7 wavelength of the central operation frequency of the dipole antenna element 110 (col 3, lines 18-21).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use an operating frequency band of a radiator being more than twice a first operating frequency band of a parasitic element in Cheng as modified, in order to enhance the total gain of the antenna structure.

Regarding claim 3,
Cheng as modified in view of Jones discloses the claimed invention, as discussed in claim 1.


Regarding claim 4,
Cheng as modified in view of Jones discloses the claimed invention, as discussed in claim 1.
Cheng teaches the parasitic element is disposed on or above the radiator (Fig 3B).

Regarding claim 5,
Cheng as modified in view of Jones discloses the claimed invention, as discussed in claim 1.
Cheng teaches the parasitic element extends substantially parallel to the radiator (Fig 3B).

Regarding claim 10,
Cheng as modified in view of Jones discloses the claimed invention, as discussed in claim 1.
Cheng teaches the electrically conductive structure of the parasitic element is configured as a meandered metal ring (Fig 3B).

Regarding claim 11,
Cheng as modified in view of Jones discloses the claimed invention, as discussed in claim 1.
Cheng teaches the parasitic element has an opening (Fig 3B), and wherein the electrically conductive structure surrounds the opening (Fig 3B).



Cheng as modified in view of Jones discloses the claimed invention, as discussed in claim 1.
 	Cheng teaches an inductive segment (a radiation branch 415, Fig 4) is provided on the radiator.
[AltContent: textbox (Cheng (US 9257741))]
    PNG
    media_image3.png
    727
    646
    media_image3.png
    Greyscale

Regarding claim 18,
Cheng as modified in view of Jones discloses the claimed invention, as discussed in claim 1.

However, Cheng teaches the dipole antenna element 110 has a vertical projection (i.e., the normal vector of the projection plane is parallel to the Z-axis) on the closed-loop conductor 370, and the vertical projection is substantially aligned with a diagonal of the sixteen-side star shape (e.g., the length of the vertical projection is substantially equal to the length of the diagonal) (col 4, lines 6-14).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use at least 70% of a projection of an electrically conductive structure of a parasitic element on a plane, on which a radiator being located, falling within the radiator in Cheng as modified, in order to enhance the total gain of the antenna structure.

Regarding claim 19,
Cheng as modified in view of Jones discloses the claimed invention, as discussed in claim 1.
Cheng does not explicitly teach at least 90% of a projection of the electrically conductive structure of the parasitic element on a plane, on which the radiator is located, falls within the radiator.
However, Cheng teaches the dipole antenna element 110 has a vertical projection (i.e., the normal vector of the projection plane is parallel to the Z-axis) on the closed-loop conductor 370, and the vertical projection is substantially aligned with a diagonal of the sixteen-side star shape (e.g., the length of the vertical projection is substantially equal to the length of the diagonal) (col 4, lines 6-14).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use at least 90% of a projection of an electrically conductive structure of a parasitic element on a plane, on which a radiator being located, falling within the radiator in Cheng as modified, in order to enhance the total gain of the antenna structure.


Cheng as modified in view of Jones discloses the claimed invention, as discussed in claim 1.
Cheng does not explicitly teach a projection of the electrically conductive structure of the parasitic element on a plane, on which the radiator is located, falls substantially completely within the radiator.
However, Cheng teaches the dipole antenna element 110 has a vertical projection (i.e., the normal vector of the projection plane is parallel to the Z-axis) on the closed-loop conductor 370, and the vertical projection is substantially aligned with a diagonal of the sixteen-side star shape (e.g., the length of the vertical projection is substantially equal to the length of the diagonal) (col 4, lines 6-14).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use a projection of an electrically conductive structure of a parasitic element on a plane, on which a radiator being located, falling substantially completely within the radiator in Cheng as modified, in order to enhance the total gain of the antenna structure.

Regarding claim 22,
Cheng discloses a radiating element (an antenna structure 350, Fig 3B), comprising:
a feed stalk (feeding points 111 and 112, Fig 3B);
a radiator (a dipole element 110, Fig 3B) that is fed by the feed stalk (by the feeding points 111 and 112);
a parasitic element (a closed-loop conductor 370, Fig 3B) that includes an electrically conductive structure disposed at a distance (a distance D2, Fig 3B) from the radiator; and
a coupling capacitor that is formed between the electrically conductive structure and the radiator (by the distance D2),
wherein the radiator extends a first distance (a distance H1, Fig 3B) in a horizontal direction H, and the parasitic element extends a second distance (a distance 2, Fig 3B) in the horizontal direction H, the second distance being smaller than the first distance (Fig 3B).
Cheng does not teach a feed stalk.
However, Jones teaches a radiating element (a dipole antenna structure, Fig 7), comprising:
a feed stalk (a crossed center feed 130, Fig 7);
a radiator (an extended dipole 120 comprising dipole arms 120A and 120B, Fig 7) that is fed by the feed stalk;
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use a feed stalk feeding a radiator in Cheng, as taught by Jones, in order to provide an antenna structure which is optimized for high performance in capacity-sensitive data-driven systems.

Regarding claim 24,
Cheng as modified in view of Jones discloses the claimed invention, as discussed in claim 22.
Cheng does not explicitly teach an operating frequency band of the radiating element is a first frequency band, an operating frequency band of the parasitic element is a second frequency band, and the second frequency band is configured as a lower sub-band within the first frequency band.
However, Cheng teaches each radiation conductor of the dipole 110 has a length substantially equal to 0.25 wavelength of the central operation frequency of the dipole element 110 (col 2, lines 39-43), and in some embodiments, the length of the closed-loop conductor 120 is substantially from 1.1 to 1.7 wavelength of the central operation frequency of the dipole antenna element 110 (col 3, lines 18-21). Therefore, it would have been obvious to a person of ordinary skill in the art to have an operating frequency band of the radiating element is a first frequency band, an operating frequency band of the parasitic element is a second frequency band, and the second frequency band is configured as a lower sub-band within the first frequency band because a resonant loop antenna normally has a perimeter close to one wavelength at the operating frequency.


Regarding claim 27,
Cheng as modified in view of Jones discloses the claimed invention, as discussed in claim 22.
Cheng teaches the parasitic element extends substantially parallel to the radiator (Fig 3B), and wherein the parasitic element is disposed on or above the radiator (Fig 3B).

Regarding claim 29,
Cheng as modified in view of Jones discloses the claimed invention, as discussed in claim 22.
Cheng teaches the electrically conductive structure of the parasitic element comprises a meandered electrically conductive segment (Fig 3B).

Regarding claim 35,
Cheng discloses a radiating element (an antenna structure 350, Fig 3B), comprising
a feed stalk (feeding points 111 and 112, Fig 3B);
a radiator (a dipole element 110, Fig 3B) that is fed by the feed stalk (by the feeding points 111 and 112);
a parasitic element (a closed-loop conductor 370, Fig 3B) that includes a conductive structure comprising a meandered metal conductive path (Fig 3B); and
a coupling capacitor (a distance D2, Fig 3B) that is formed between the meandered metal conductive path and the radiator.
Cheng as modified does not teach a feed stalk.

a feed stalk (a crossed center feed 130, Fig 7);
a radiator (an extended dipole 120 comprising dipole arms 120A and 120B, Fig 7) that is fed by the feed stalk;
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use a feed stalk feeding a radiator in Cheng as modified, as taught by Jones, in order to provide an antenna structure which is optimized for high performance in capacity-sensitive data-driven systems.

Regarding claim 36,
Cheng as modified in view of Jones discloses the claimed invention, as discussed in claim 35.
Cheng teaches the metal conductive path is configured as a metal ring (Fig 3B).

Claims 6, 34 and 39-40 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng (US 9257741), hereinafter Cheng, in view of Jones et al (US 20140139387), hereinafter Jones, and Le at al (US 20050179610), hereinafter Le.

Regarding claim 6,
Cheng as modified in view of Jones discloses the claimed invention, as discussed in claim 4.
Cheng as modified does not teach the radiating element comprises a director, which is disposed above the parasitic element.
However, Le teaches a radiating element (a cross dipole antenna structure, Fig 3), comprising:
a radiator (a dipole radiating element 14, Fig 3);
1, Fig 3) disposed on or above the radiator; wherein the radiating element comprises a director (a parasitic dipole director 402, Fig 3), which is disposed above the parasitic element.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use a radiating element comprising a radiator, a parasitic element disposed on or above the radiator, wherein the radiating element comprising a director being disposed above the parasitic element in Cheng as modified, as taught by Le, in order to provide an inexpensive antenna structure.
[AltContent: textbox (402)][AltContent: arrow][AltContent: arrow][AltContent: textbox (401)][AltContent: arrow][AltContent: textbox (Cross dipole antenna structure)][AltContent: textbox (Le (US 20050179610))]
    PNG
    media_image4.png
    591
    639
    media_image4.png
    Greyscale



Cheng as modified in view of Jones discloses the claimed invention, as discussed in claim 22.
Cheng as modified does not teach the radiating element comprises a director, which is disposed above the parasitic element.
However, Le teaches a radiating element (a cross dipole antenna structure, Fig 3), comprising:
a radiator (a dipole radiating element 14, Fig 3);
a director (a parasitic dipole director 402, Fig 3), which is disposed above a parasitic element (a parasitic dipole director 401, Fig 3).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use a radiating element comprising a director being disposed above a parasitic element in Cheng as modified, as taught by Le, in order to provide an inexpensive antenna structure.

Regarding claim 39,
Cheng as modified in view of Jones discloses the claimed invention, as discussed in claim 35.
Cheng as modified does not teach the radiating element comprises a director, which is disposed above the parasitic element.
However, Le teaches a radiating element (a cross dipole antenna structure, Fig 3), comprising:
a radiator (a dipole radiating element 14, Fig 3);
a director (a parasitic dipole director 402, Fig 3), which is disposed above a parasitic element (a parasitic dipole director 401, Fig 3).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use a radiating element comprising a director being disposed above a parasitic element in Cheng as modified, as taught by Le, in order to provide an inexpensive antenna structure.



Cheng as modified in view of Jones discloses the claimed invention, as discussed in claim 1.
Cheng as modified does not teach a base station antenna, comprising:
a first linear array of radiating elements; and
a second linear array of radiating elements,
wherein the radiating elements in the first linear array and the second linear array are each configured as the radiating elements according to claim 1.
However, Le teaches a base station antenna (a dual polarized antenna 10, Fig 1), comprising a first linear array of radiating elements (Fig 1); and a second linear array of radiating elements (Fig 1).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use a base station antenna comprising a first linear array of radiating elements, and a second linear array of radiating elements in Cheng as modified, as taught by Le, in order to provide an improved roll-off antenna structure.
[AltContent: textbox (Le (US 20050179610))]
    PNG
    media_image5.png
    683
    564
    media_image5.png
    Greyscale


Conclusion
	The Examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hai Tran whose telephone number is (571) 270-7650.  The examiner can normally be reached on Monday-Friday 8:00 am-5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7893.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HAI V TRAN/Primary Examiner, Art Unit 2845